Citation Nr: 0825613	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-26 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the matter of recognition of the veteran as a former 
prisoner-of-war (POW) for the purpose of benefits 
administered by the Department of Veterans Affairs (VA).

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for diabetes mellitus.

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for vascular 
insufficiency of the legs.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, had qualifying Philippine 
service from December 17, 1941, to May 5, 1942, and April 1, 
1945, to March 11, 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in August 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim to reopen the matter of recognition of the veteran 
as a former prisoner-of-war is REMANDED to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1. In a decision in February 2004, the Board denied the claim 
of service connection for diabetes mellitus. 

2. The additional evidence presented since the Board decision 
of February 2004, denying the claim of service connection for 
diabetes mellitus, is either redundant or cumulative of 
evidence previously considered.

3. In a decision in February 2004, the Board denied the claim 
of service connection for vascular insufficiency of the legs. 

4. The additional evidence presented since the Board decision 
of February 2004, denying the claim of service connection for 
vascular insufficiency of the legs, is either redundant or 
cumulative of evidence previously considered. 




CONCLUSIONS OF LAW

1. The decision of the Board in February 2004, denying 
service connection for diabetes mellitus, is final.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2008). 

2. New and material evidence has not been presented to reopen 
the claim of service connection for diabetes mellitus.  38 
U.S.C.A. §§ 5108, 7104(b) 
(West 2002 & Supp.2008); 38 C.F.R. § 3.156 (2007).

3. The decision of the Board in February 2004, denying 
service connection for vascular insufficiency of the legs, is 
final.  38 U.S.C.A. § 7104(a). 

4. New and material evidence has not been presented to reopen 
the claim of service connection for vascular insufficiency of 
the legs.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2005 and in March 2006.  The veteran 
was notified that new and material was needed to reopen the 
claims of service connection, that is, evidence not 
previously considered, which was not redundant or cumulative 
of evidence previously considered and that pertained to the 
reason the claim was previously denied, that is, the lack of 
evidence linking the current disabilities of diabetes 
mellitus and vascular insufficiency to service.  The notice 
included the type of evidence needed to substantiate the 
underlying claims of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  

The veteran was informed that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  The notice 
included the provisions for the effective date of the claims 
and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 


(identifying the document that satisfies VCAA notice); of 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the 
evidence necessary to reopen the claim and the evidence 
necessary to establish the underlying claim for the benefit 
sought); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claims).

To the extent that provisions for the effective date of the 
claims and for the degree of disability assignable were 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the application to reopen 
the claims is denied, no disability rating or effective date 
can be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As the application to reopen the 
claims of service connection are denied, there is no duty to 
assist the veteran by obtaining a VA medical examination or 
medical opinion.  As the veteran has not identified any 
additional evidence pertinent to the claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

By a decision dated in February 2004, the Board denied the 
claims of service connection for diabetes mellitus and 
vascular insufficiency of the legs on the basis that there 
was no competent medical evidence of a nexus between the 
post-service diagnoses, first noted many years after service, 
and an injury or disease incurred in or aggravated by 
service.  

The Board decision of February 2004, denying the claims of 
service connection for diabetes mellitus and vascular 
insufficiency of legs, is final.  38 U.S.C.A. § 7104(a).

The pertinent evidence of record at the time of the Board's 
decision in February 2004 is summarized as follows:

In an Affidavit of Philippine Army Personnel, dated in 
November 1945, the veteran reported that he had not incurred 
an illness or wound during his period of service.  

The service treatment records consists of a report of a 
separation examination in which there were normal findings 
for the feet, the musculoskeletal system, the cardiovascular 
system, the endocrine system, and the neurological system; 
varicose veins were not found. 

After service, in November 2001, a radiology report discloses 
that the veteran complained of swelling of the legs and the 
working diagnosis was vascular insufficiency of the legs.   

In May 2002, private medical records disclose the impressions 
of diabetes mellitus type II and of vascular insufficiency of 
the legs.

In several statements, the veteran described continuous 
problems with diabetes mellitus and venous insufficiency 
since service.

Current Application

Although the prior decision in February 2004 by the Board is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. 
§ 5108. 

As the applications to reopen the claims of service 
connection for diabetes mellitus and vascular insufficiency 
of the legs were received in March 2005, the current 
regulatory definition of new and material evidence under 
38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Additional Evidence and Analysis

The additional evidence, presented since the Board decision 
in February 2004, consists of the following exhibits:

Exhibit (1) consists of copies of the Affidavit of Philippine 
Army Personnel, dated in November 1945; the radiology report, 
dated in  November 2001, and the private medical record, 
dated in May 2002.  This evidence is not new and material 
because it is redundant, that is, it is repetitive of 
evidence previously considered by the Board in its decision 
in February 2004.  And redundant evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

Exhibit (2) consists of statements of the veteran, dated in 
March 2005, in April 2005, and in September 2005, that he has 
had continuous problems with diabetes mellitus and venous 
insufficiency since service.  This evidence is not new and 
material because it is cumulative, that is, supporting 
evidence of previously considered evidence and rejected by 
the Board in its decision in February 2004. And cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.

To the extent the veteran's statements are offered as 
evidence of a nexus between diabetes mellitus and vascular 
insufficiency of the legs and service, where, as here, there 
is a question of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
as competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the additional evidence is not new and material, the 
claims of service connection for diabetes mellitus and 
vascular insufficiency of the legs are not reopened.  As the 
claims are not reopened, the benefit-of-the-doubt standard of 
proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 

        
ORDER

As new and material evidence has not been presented, the 
claim of service connection for diabetes mellitus is not 
reopened, and appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for vascular insufficiency of the 
legs is not reopened, and the appeal is denied.



REMAND 

In an administrative decision in June 2005, the RO determined 
that the veteran could not be recognized as a former prisoner 
of war.  The Board construes the veteran's statement, dated 
in September 2005, and received at the RO in November 2005 as 
a notice of disagreement to the administrative decision, 
denying the veteran status as a prisoner of war.

As the RO has not yet had the opportunity to issue a 
statement of the case, addressing the claim, the Board is 
obligated to remand the claim.  Manlicon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, the claim is remanded for the 
following action:

Furnish the veteran a statement of the 
case on whether new and material evidence 
has been presented to reopen the matter 
of recognition of the veteran as a former 
prisoner-of-war for the purpose of 
benefits administered by the Department 
of Veterans Affairs.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


